NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARY ALLEN HARRINGTON,                          No. 17-35610

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00200-CL

 v.
                                                MEMORANDUM*
LARRY MENTEER, Assistant Water
Master, District 13; et al.,

                Defendants-Appellees,

and

JEFFERSON B. SESSIONS III, Attorney
General,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gary Allen Harrington appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Federal Rule of Civil Procedure 12(b)(6) and we may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly dismissed Harrington’s false arrest, false

imprisonment, cruel and unusual punishment, and due process claims because

Harrington failed to file his action within the applicable two-year statute of

limitations. See Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009)

(explaining that the statute of limitations for § 1983 actions is the state law statute

of limitations for personal injury actions, and that the applicable Oregon statute of

limitations is two years).

      The district court properly dismissed Harrington’s trespass, breach of

fiduciary duty, takings, and impairment of contractual obligation claims for

damages because it would not have been clear to every reasonable state official

that entering Harrington’s property and taking action authorized by a court order

was unlawful under the circumstances. See Ashcroft v. al-Kidd, 563 U.S. 731, 741

(2011) (discussing qualified immunity and noting that a right is clearly established

only if “every reasonable official would have understood that what he is doing


                                           2                                     17-35610
violates that right” (citation and internal quotation marks omitted)).

      To the extent any of Harrington’s claims are not time-barred and seek

injunctive relief, dismissal of such claims was proper because they constitute a

forbidden “de facto appeal” of prior state court judgments against Harrington or

are “inextricably intertwined” with those judgments. See Noel v. Hall, 341 F.3d
1148, 1163-65 (9th Cir. 2003) (discussing proper application of the Rooker-

Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th

Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim because the relief

sought “would require the district court to determine that the state court’s decision

was wrong and thus void”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or documents and facts not presented to the district court. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          3                                    17-35610